Citation Nr: 1752116	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-32 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a disability manifested by left arm nerve damage.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to December 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded these claims in August 2016 to develop the record and obtain a VA examination and medical opinions.

The Veteran was scheduled for a hearing in February 2014, but did not appear and did not offer any explanation for his absence.  Therefore, the hearing request is deemed withdrawn. 38 C.F.R. §20.702(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal can be decided.

The Veteran contends that his neck disability and left arm nerve damage are the result of being thrown on his head during Judo training while stationed in Korea. These claims were remanded by the Board in August 2016 to obtain service treatment records (STRs) and a VA examination and medical opinions. Since the prior remand, STRs have been obtained which document a December 1973 injury incurred in service while practicing Judo.  The Veteran reported mid-chest discomfort, which was diagnosed as a sternocostal separation. The record also contains February and March 2009 letters from the Veteran's private physician asserting that the Veteran's in-service injury may have contributed to his cervical disc disease.  These letters do not allow the Board to decide the claim, because they are equivocal and do not provide a definitive nexus between the Veteran's in-service injury and current disability.  However, they are sufficient to provide an indication that the Veteran's neck disability may be associated with the in-service incident documented by the STRs.  Therefore, VA is obliged to provide a medical examination.  McLendon v Nicholson, 20 Vet. App. 79 (2006).  An appropriate examination must be scheduled upon remand.  

The Board is aware that the Veteran failed to report, without explanation, for a VA examination scheduled for April 2017. Given these circumstances, VA is not required to provide further examination. Nevertheless, the Board finds that the Veteran should be afforded another opportunity to report for an examination for the purpose of assessing the etiology of his current disability. However, the Veteran should be reminded that while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate medical clinician as to the Veteran's cervical spine disability and disability manifested by left arm nerve damage.  

After reviewing the claims file and performing any necessary tests, the examiner is to provide the following opinions:

a) Does the Veteran have a current diagnosis for his claimed neck disability and disability manifested by left arm nerve damage? If so, please identify each current diagnosis.

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's neck disability is caused by or otherwise related to service, to include an incident where he was thrown on the top of his head during Judo training;

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's disability manifested by left arm nerve damage is caused by or otherwise related to service, to include an incident where he was thrown on the top of his head during Judo training.

The examiner must specifically address the evidence in the Veteran's service treatment records pertaining to treatment for a December 1973 injury diagnosed as sternocostal separation, and the February and March 2009 opinions that the in-service injury may have contributed to the Veteran's current cervical disc disease.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

2.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




